Sullivan, J.,
dissenting.
It seems to me perfectly plain that the judgment should be affirmed. The plaintiff voluntarily abandoned his case. He was not forced out of it by an erroneous decision. The commissioner’s opinion proceeds on the assumption that the original affidavit was capable of being amended, and that the court erred in refusing to permit an amendment to be made. If the affidavit was void, the ruling complained of was right. Commercial State Bank v. Ketcham, 46 Nebr., 568; Bolin v. Fines, 51 Nebr., 650. If it was not void the ruling was, at most, harmless error. If the proceeding by *327which plaintiff; obtained the property was irregular it would, nevertheless, entitle him to retain possession until quashed by an order of the court. At the time plaintiff withdrew from the case the proceeding had not been assailed; in fact it never has been questioned, and, after a trial on the merits before the justice of the peace and the filing of pleadings in the district court, it was probably too late to question it. Hudelson v. First Nat. Bank, 51 Nebr., 557; Furrow v. Chapin, 13 Kan., 107; McKee v. Metraw, 31 Minn., 429; 18 Ency. Pl. & Pr., 517. The issue to be tried in the district court was formed by the pleadings and could not have been in any way affected by the matters stated in the affidavit stricken from the files. Had the plaintiff proceeded to trial, as he might have done notwithstanding the order sustaining defendant’s motion to strike, a judgment in his favor would have confirmed his possession and forever ended the controversy. I do not see any propriety in sending the case back to the district court so that plaintiff may fortify a position which has been neither menaced nor assailed, and which is probably impregnable.